                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


CINDY SHOOK,                         )
                       Plaintiff,    )
                                     )
v.                                   )               JUDGMENT
                                     )
                                     )               No. 5:20-CV-122-FL
KILOLO KIJAKAZI, Acting Commissioner )
of Social Security,                  )
                    Defendant.       )
                                     )
Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ stipulation as to payment of attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 19, 2021, it is ordered that defendant pay to plaintiff $5,300.00 in attorney’s fees, in full
satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412.

This Judgment Filed and Entered on August 25, 2021, and Copies To:
Vaughn Stephen Clauson (via CM/ECF Notice of Electronic Filing)
Amanda B. Gilman (via CM/ECF Notice of Electronic Filing)

August 25, 2021                       PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 5:20-cv-00122-FL Document 51 Filed 08/25/21 Page 1 of 1
